DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 02/22/2021. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 

Allowable Subject Matter
Claims 16-26, 28-35 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 16, 29, 31 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 16:
The prior art of record does not teach “A thermostatic shape memory alloy torsional actuator including:  a stationary element ,  a rotatable element, a shape memory alloy element having a first end connected to  said stationary element and a second end connected to said rotatable element , the first end being opposite to the second end, the shape memory alloy element being configured  to move the rotatable element  between a rest position and an operating position in combination with  the rotatable element is provided with at least one engaging feature, said shape memory alloy element lying along the rotation axis of the rotatable element such that the angle between the shape memory alloy element and the plane perpendicular to the rotatable element rotation axis, irrespective of the direction of inclination, is  between 750 and 900 and that the lateral displacement between the shape memory alloy element and the rotation axis is not more than 5 mm, a return element  acting on the rotatable element so as to move the latter between said operating position and said rest position, wherein the shape memory alloy element is a torsional shape memory alloy wire with a diameter comprised between 0.3 and 3 mm”, as claimed in claim 16, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16. 

Regarding Claim 29:
0 and 900 in combination with a rotatable element  provided with at least one engaging feature , and that the lateral displacement between the shape memory alloy element and the rotation axis is not more than 5 mm,  a return element acting on the rotatable element so as to move the latter between said operating position and said rest position, wherein the shape memory alloy element is a torsional shape memory alloy wire with a diameter comprised between 0.3 and 3 mm,” as claimed in claim 29, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 29.


Regarding Claim 31:
0 and 900 and that the lateral displacement between the shape memory alloy element and the rotation axis is not more than 5 mm, in combination with the rotatable element  provided with at least one engaging feature a return element  acting on the rotatable element so as to move the latter between said operating position and said rest position,   wherein the shape memory alloy element is a torsional shape memory alloy wire with a diameter comprised between 0.3 and 3 mm” as claimed in claim 29, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 29.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Examiner, Art Unit 3746
March 1, 2021